Citation Nr: 1138432	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to June 1946 with additional reserve service.  He died in April 2006.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In April 2010, the Board remanded the case for additional notice to be provided to the appellant.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The conditions causing the Veteran's death were not shown in service or for many years thereafter, and the probative evidence does not link his death with disabilities for which he was receiving VA compensation benefits under 38 U.S.C.A. § 1151. 


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's
death have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has indicated that, in a claim for a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the VCAA notice was provided in June 2006 and April 2010 letters.  These letters provided the appellant notice regarding what information and evidence is needed to substantiate her claim.  The letters address what information and evidence must be submitted by the claimant and what information and evidence will be obtained by VA.  The 2010 letter advised the appellant of the Veteran's disabilities for which VA established entitlement to compensation under 38 U.S.C.A. § 1151.  The 2010 letter also advised the appellant of the evidence needed in a DIC claim based on disabilities with established service connection, and the evidence needed in a DIC claim based on disabilities for which service connection had not yet been established.  In addition, the 2010 letter advised the appellant how VA determines effective dates.  The claim was last adjudicated in September 2010.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA medical opinions.  The Board notes that actions requested in the 2010 remand have been completed.  Corrective VCAA notice was provided as requested.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant actively participated in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for the Cause of Death

Service connection had not been established for any disability during the Veteran's lifetime.  The Veteran was awarded compensation under 38 U.S.C.A. § 1151 for a cognitive disorder, alopecia, impotence, and headaches related to treatment at a VA facility.  The Veteran's death certificate reported the immediate cause of death as cardiorespiratory arrest, and underlying causes as congestive heart failure, diabetes mellitus, and peripheral vascular disease.

Service connection may be established for a disability or death resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Under 38 U.S.C.A. § 1151, VA provides compensation, in the same manner as if a disability were service-connected, for disability resulting from VA medical treatment.  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to causing death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312.  

The Veteran's service treatment records are negative for complaints or findings of any heart condition, diabetes, or peripheral vascular disease.  A June 1946 physical examination revealed a normal examination of the heart, arteries, and veins.  A chest x-ray was negative.  Blood pressure was 124/72.  Urinalysis was negative for sugar.  A June 1956 reserve examination was normal in all body systems and urinalysis was negative for sugar.

The Veteran received private and VA medical treatment for several conditions.  Records reflect that the Veteran had treatment for diabetes mellitus from the 1960s, atherosclerotic heart disease from at least as early as the 1980s, and peripheral neuropathy from the mid 1990s.  In 1988, an analgesia pump was implanted to address his low back pain.

In February 1997, the Veteran was seen at a VA facility for a refill of morphine for the implanted pump.  The morphine was incorrectly given through the side port which delivers the drug directly to the epidural space instead of being injected to the epidural space.  The Veteran developed numbness in both legs, and was transferred to the intensive care unit for treatment.  Additional complications followed, including confusion that did not fully resolve during treatment.  The RO granted compensation under 38 U.S.C.A. § 1151 for a cognitive disorder, impotence, alopecia, and photophobia with headaches, nausea, and vomiting. 

The Veteran was a patient in a nursing home from September 2005 to April 2006.  He was noted to have many numerous disorders, including a dementia, coronary artery disease, congestive heart failure, diabetes, a right below the knee amputation, and low back pain.  In October 2005, he sustained a right ankle fracture.  In late March 2006, he was treated for chest pain.  The Veteran died in the nursing home in early April 2006.

The appellant contends that the Veteran's VA compensated cognitive disorder contributed to causing his death.  She stated that his confusion caused him difficulty in taking the correct doses of medications.  She noted a 2005 incident of emergency treatment following an accidental misuse of medication.

In January 2011, the Board requested a file review and medical opinion from a VA medical expert.  In March 2011, a VA cardiologist reported having reviewed the claims file.  The cardiologist provided the opinion that there was not a connection between the Veteran's dementia and the cause of his death.  The cardiologist noted that Veteran had transient confusion that improved by the time of discharge from the hospital.  The cardiologist stated that multiple other medical problems that the Veteran had, including multiple previous myocardial infarctions, pneumonia, and a history of stroke, provided other reasons for the cardiopulmonary arrest and congestive heart failure that led to his death.

In May 2011, the Board asked the cardiologist for clarification of his March 2011 opinion.  In a May 2001 addendum to his earlier opinion, the cardiologist explained that in a November 2005 cardiology consultation there was no x-ray evidence of congestive heart failure, and that the consulting cardiologist concluded that the Veteran's history of congestive heart failure was currently compensated.  The cardiologist expressed the opinion that the accidental overdose of pain medication in February 1997 did not cause any exacerbation of congestive heart failure in March and April of 2006.

The Board finds the cardiologist's opinions persuasive.  The cardiologist opined against a connection between the Veteran's cognitive disorder and the cause of his death.  There is no medical opinion supporting such a connection.  

While the appellant contends the Veteran's death is related to his VA compensated cognitive disorder, there is no indication that she has any specialized training in determining the relationship between an overdose of certain medications and congestive heart failure, as such requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the Board finds the opinion of the VA cardiologist to be substantially more probative than lay assertions on this point.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, to include consideration of whether his disabilities compensated under 38 U.S.C.A. § 1151 caused or contributed to his death.  Moreover, there is no evidence of the conditions that resulted in the Veteran's death in service or for many years thereafter, and there is no competent opinion of record suggesting any relationship between the cause of the Veteran's death and service.  Accordingly, the claim for service connection for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


